Bleckley, Chief Justice.
The statute (code, §4540a) makes no exception as to minors whose parents are dead, and who have no guardians. It was suggested in the brief of counsel that this minor was his own guardian. If that be true in a legal sense, and his own act as guardian would be equivalent to that of any other guardian, he should have given the liquor dealer authority in writing to furnish the forbidden beverage. Perhaps if he had taken time to prepare such a writing, he would have concluded not to make the purchase, and in this way the law and the public would have had the benefit of his deliberation; But, of course, the theory that ahoy is his own guardian is a mere legal conceit or fancy.
Judgment affirmed.